DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Kwak et al. (US20100203363).
	As to claim 1, Kwak et al. discloses an angular battery comprising: an electrode body (figure 1 number 116) in which a positive electrode and a negative electrode are laminated in an insulated state; and a hexahedral battery (figure 1 number 170) case that accommodates the electrode body, wherein the battery case is configured of a substantially U-shaped case body that has a rectangular bottom surface and a pair of long side surfaces provided integrally with the bottom surface and having, as one side thereof, a long side of the rectangular bottom surface and facing each other (figure 1 number 141,142); and a substantially U-shaped lid body having an upper lid facing the bottom surface and a pair of short side surfaces provided integrally with the upper lid and interposed between the pair of long side surfaces and facing each other (figure 1 number 141,142); the electrode body is attached to the lid body; the case body and the lid are joined to each other to form a state in which the electrode body is accommodated inside the battery case (figure 1).
	As to claim 2, Kwak et al. discloses wherein the lid body is a bent product in which a single flat plate is bent (paragraph 0025, figure 1 number 141,142).
As to claim 3, Kwak et al. discloses wherein the case body is a bent product in which a single flat plate is bent (figure 1 number 170).
As to claim 4, Kwak et al. discloses wherein the electrode body is accommodated in the battery case so that laminated surfaces formed by laminating the positive electrode and the negative electrode face the short side surfaces of the lid body and do not face the long side surfaces of the case body (figure 1 number 114,115,116).
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/           Primary Examiner, Art Unit 1724